Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-35 are pending in the instant application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claims 1-13, 15-25 and 28-35, drawn to benzotriazole compounds of formula (I) {Chemical formula 1 and Chemical formula 4},

    PNG
    media_image1.png
    200
    501
    media_image1.png
    Greyscale
.

Group II, claim 14, drawn to a polymer.

	Group III, claims 26 and 27, drawn to an ultraviolet absorber.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because 
The species are as follows: 
a)	Chemical Formula 15, found on page 59 of the instant specification; or  
b)	Chemical Formula 19, found on page 63 of the instant specification; or  
c)	Chemical Formula 20, found on page 64 of the instant specification; or  
d)	Chemical Formula 24, found on page 69 of the instant specification; or etc.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is 


The identification of a single disclosed elected species (e.g., Example number, page number and structural depiction) is required from whichever group is ultimately elected, even though this requirement is traversed.

Further, Applicant is required to indicate how the species is embraced by the claims {e.g., a compound of formula (I), 
    PNG
    media_image1.png
    200
    501
    media_image1.png
    Greyscale
 of Chemical formula ?, wherein R1 is ?; R2 is ?; R3 is ?; R6 is ?; R10 is ?; l is ?; R11 is ?; m is ?; R12 is ?; X is ?; X1 is ?; X2 is ?; p is ?; Y is ?; A1 is ?; R12a is ?; etc.}.




Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-35.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same 
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of phenyl substituted benzotriazole, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Example 39 on page 12 in US 2003/0098440.  The compound of Example 39 in US 2003/0098440,

    PNG
    media_image2.png
    219
    401
    media_image2.png
    Greyscale
,
is embraced by a compound of instant formula (I), 
    PNG
    media_image1.png
    200
    501
    media_image1.png
    Greyscale
 [Chemical formula 1], when R1=an oxygen-containing group (i.e., OH), R2=a hydrogen R3=a hydrogen atom; R5=a hydrogen atom; R6=a hydrogen atom; R7=a hydrogen atom; R8=a hydrogen atom; R9=a hydrogen atom; R4=formula (i-1)[Chemical formula 2], 
    PNG
    media_image3.png
    65
    279
    media_image3.png
    Greyscale
; l=one; R10=a divalent hydrocarbon interrupted by an oxygen-containing group; m=zero; R12=formula (i-2)[Chemical formula 3], 
    PNG
    media_image4.png
    124
    303
    media_image4.png
    Greyscale
; X=X1; X1=a divalent hydrocarbon group substituted with an oxygen-containing group; A1=a nitrogen-containing group; R12a=a hydrocarbon having 1 carbon atom; R12b=a hydrogen atom; and R12c=a hydrogen atom.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



June 14, 2021
Book XXVI, page 225